Citation Nr: 0202844	
Decision Date: 03/26/02    Archive Date: 04/04/02

DOCKET NO.  98-07 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel






INTRODUCTION

The veteran served on active duty from July 1964 to April 
1972, and from February 1991 to May 1991.

This case comes before the Board of Veterans' Appeals (Board) 
from a November 1997 RO decision which denied the veteran's 
application to reopen a previously denied claim for service 
connection for hypertension.  In a June 1999 decison, the 
Board reopened the claim for service connection for 
hypertension, and remanded the merits of the claim to the RO 
for further development.  


FINDING OF FACT

Hypertension began during the veteran's first period of 
service, based on a showing that it was manifest to a 
compensable degree within the year after such service.


CONCLUSION OF LAW

Hypertension was incurred in active military service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 1991 & Supp. 
2001);  38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran first served on active duty in the Army from July 
1964 to April 26, 1972.  His service medical records during 
this first period of service contain no hypertensive blood 
pressure readings or a diagnosis of hypertension, and his 
March 1972 separation examination from his first period of 
service shows that his blood pressure was 118/68 (normal).

VA employee medical records show the veteran was noted to 
have a blood pressure reading of 130/100 in September 1972.  
At different times in November 1972, his blood pressure was 
130/90, 145/90, 150/100, and 140/96.  On April 29, 1973, 
slightly more than a year after active service, blood 
pressure was 130/90.  Later blood pressure readings included 
148/96 in January 1974; 148/96, 136/90, and 110/80 in July 
1974; and 120/70 in August 1974; and 150/96 and 150/98 in 
September 1974.  In September 1974, it was noted that HCTZ 
(hydrochlorothiazide, a common medication for high blood 
pressure) was being increased.  There was a blood pressure 
reading of 134/94 in October 1974.   

VA medical records from November 1984 show the veteran had a 
blood pressure reading of 140/100 and was currently taking 
HCTZ.  Private medical records from August 1985 to October 
1986 note the veteran had a diagnosis of hypertension for 
which he was taking medication.  There were blood pressure 
readings of 150/80 in August 1985, 190/100 and 180/110 in 
September 1986, and 160/80 and 130/90 in October 1986.  An 
Army reserve periodic examination in February 1987 noted 
blood pressure of 130/96 and a history of high blood 
pressure.

The veteran had a second period of active duty in the Army 
from February 1991 to May 1991 when his reserve unit was 
activated during the Persian Gulf war.  Service medical 
records from the veteran's second period of service note he 
had a history of hypertension for which he was taking 
medication.  Blood pressure readings included 160/96, 130/86, 
154/96, 144/94, 138/86, 130/80, and 118/70.

VA medical records from August 1991 show the veteran had a 
diagnosis of hypertension.  There were blood pressure 
readings of 154/98, and readings of 152/98, 154/100, and 
150/98.  At an August 1991 VA examination, the veteran gave a 
history of hypertension since about 1972.

Additional medical records dated from the 1990s to 2001 
pertain to various ailments and note the veteran had 
hypertension.  A February 2001 medical record notes a history 
of treatment for hypertension for 18 years.  The current 
diagnosis was hypertension, and medications were continued.

Analysis

The file shows that through correspondence, the rating 
decision, the statement of the case, and the supplemental 
statement of the case, the veteran has been notified of the 
evidence necessary to substantiate his claim.  Relevant 
medical records have been obtained.  The Board finds that the 
notice and duty to assist provisions of the law have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  

When a veteran had active service for 90 days or more, and 
certain chronic diseases, including hypertension, are 
manifest to a compensable degree within the year after such 
active service, service connection will be rebuttably 
presumed for the condition.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309. 

Hypertensive vascular disease (hypertension and isolated 
systolic hypertension) is considered compensable (10 percent 
disabling) when diastolic pressure is predominantly 100 or 
more, or systolic pressure is predominantly 160 or more, or 
there is a history of diastolic pressure predominantly 100 or 
more with continuous medication required for control.  
38 C.F.R. § 4.104, Diagnostic Code 7101.  Note 1 of this 
diagnostic code states that hypertension or isolated systolic 
hypertension must be confirmed by readings taken two or more 
times on at least three different days; and for purposes of 
this section, the term hypertension means that the diastolic 
blood pressure is predominantly 90 mm. or greater, and 
isolated systolic hypertension means that the systolic blood 
pressure is predominantly 160 mm. or greater with a diastolic 
blood pressure of less than 90 mm.

Hypertension means persistently high arterial blood pressure, 
and by some authorities the threshold for high blood pressure 
is a reading of 140/90.  Dorland's Illustrated Medical 
Dictionary at 635 (26th ed. 1981).

There is no medical evidence indicating hypertension or 
showing any hypertensive readings during the veteran's first 
period of service from July 1964 to April 1972, and the 
separation examination for this period of service showed 
normal blood pressure of 118/68.  

Within the year following his April 1972 release from his 
first period of service, the veteran's recorded blood 
pressure readings were 130/100, 130/90, 145/90, 150/100, and 
140/96.  It is unclear exactly when a doctor first diagnosed 
hypertension, but in September 1974 hypertension medication 
was being increased, so the diagnosis must have been made 
sometime before then.  In any event, with hindsight it 
appears that hypertension (persistently elevated blood 
pressure) was present within the year after service and has 
continued to the present.

For a presumption of service connection, hypertension must 
have been manifest to a compensable degree within the year 
after service.  If all of the veteran's blood pressure 
readings from the year after service were viewed together, it 
technically cannot be said that diastolic readings were 
predominantly 100 or more (the pertinent requirement for a 
compensable rating).  Yet the law does not appear to require 
that the condition be at a compensable level throughout the 
entire year after service in order for the presumption of 
service connection to apply.  The evidence suggests that 
there was at least a brief period of time within the year 
after the veteran's first period of service during which his 
hypertension was to a compensable degree, and in this 
particular case the Board finds this is sufficient to raise 
the presumption of service connection.  There is no evidence 
to rebut this presumption.  

Accordingly, the Board finds that the veteran's hypertension 
began during his first period of active service, on a 
presumptive basis.  Hypertension was incurred in service, and 
service connection is warranted.  In granting this benefit, 
the Board has applied the benefit-of-the-doubt rule of 
38 U.S.C.A. § 5107(b).


ORDER

Service connection for hypertension is granted.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

